        Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 1 of 43                    FILED
                                                                                2020 Mar-31 PM 04:10
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

                                          )   Case No.
MATTHEW JOHNSON, Derivatively             )
on Behalf of ADTRAN, INC.,                )
                                          )
                    Plaintiff,            )   VERIFIED STOCKHOLDER
                                          )   DERIVATIVE COMPLAINT FOR
       v.                                 )   BREACH OF FIDUCIARY DUTY,
                                          )   WASTE OF CORPORATE
THOMAS R. STANTON, MICHAEL                )   ASSETS, AND UNJUST
FOLIANO, H. FENWICK HUSS,                 )   ENRICHMENT
BALAN NAIR, KATHRYN A.                    )
WALKER, ANTHONY J. MELONE,                )
JACQUELINE H. RICE, GREGORY               )
MCCRAY, ROGER D. SHANNON,                 )
and WILLIAM L. MARKS,                     )
                                          )
                    Defendants,           )
                                          )   DEMAND FOR JURY TRIAL
       -and-                              )
                                          )
ADTRAN, INC., a Delaware                  )
Corporation,                              )
                                          )
                   Nominal Defendant.     )
                                          )

      Plaintiff, by his attorneys, submits this Verified Stockholder Derivative

Complaint for Breach of Fiduciary Duty, Waste of Corporate Assets, and Unjust

Enrichment. Plaintiff alleges the following on information and belief, except as to

the allegations specifically pertaining to plaintiff which are based on personal

knowledge. This complaint is also based on the investigation of plaintiff’s counsel,
           Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 2 of 43




which included, among other things, a review of public filings with the U.S.

Securities and Exchange Commission (“SEC”) and a review of news reports, press

releases, and other publicly available sources.

                  NATURE AND SUMMARY OF THE ACTION

      1.       This is a stockholder derivative action brought by plaintiff on behalf of

nominal defendant ADTRAN, Inc. (“ADTRAN” or the “Company”) against certain

of its officers and directors for breaches of fiduciary duties and violations of law.

These wrongs resulted in hundreds of millions of dollars in damages to ADTRAN’s

reputation, goodwill, and standing in the business community. Moreover, these

actions have exposed ADTRAN to hundreds of millions of dollars in potential

liability for violations of state and federal law.

      2.       ADTRAN is a global provider of networking and communications

equipment for various forms of network infrastructures. The Company’s customers

include domestic and international internet and cable companies.

      3.       ADTRAN’s business depends heavily upon its sales to a limited

number of major service providers and large communications companies. As a

result, the Company’s success depends upon demand from these customers. This

demand fluctuates significantly. In order to meet this demand, ADTRAN maintains

substantial inventories of raw materials and finished goods that may become




                                           -2-
           Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 3 of 43




excessive or obsolete. As a result, the market closely follows the Company’s

statements regarding these inventories.

      4.       From February 28, 2019 to October 9, 2019, the Individual Defendants

(as defined herein) made or caused the Company to make a series of improper

statements concerning its business and future prospects.       In particular, these

fiduciaries represented that ADTRAN’s internal controls were effective while

reporting its financial results, including excessive and obsolete inventory reserves

(“E&O Reserves”). They also assured stockholders that demand from an important

Latin American customer would remain strong.

      5.       The truth began to emerge on July 17, 2019, as ADTRAN disclosed it

was in the process of assessing its current and previously reported E&O Reserves

while indicating there may be undisclosed material weaknesses in its internal

controls. On this news, the Company’s stock price dropped more than 23%, or $3.69

per share, on July 18, 2019, to close at $12.13 per share compared to the previous

trading day’s closing of $15.82 per share, erasing $176.4 million in market

capitalization in single day. The decline would have been sharper if the Company’s

executives had not assured stockholders that demand from an important Latin

American customer would remain strong.




                                          -3-
           Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 4 of 43




      6.       On August 12, 2019, the Company confirmed there were material

weaknesses in its internal controls relating to the existence and valuation of

inventory while disclosing that, as a result, it had misstated its E&O Reserves.

      7.       Further disappointment came on October 9, 2019, as ADTRAN

announced preliminary financial results that fell far below analysts’ expectations.

The Company explained that its revenue had been impacted by pauses in shipments

to an important Latin American customer, contrary to previous assurances of

continuing strong demand from that customer.          Following these disclosures,

ADTRAN’s stock plunged more than 19%, or $2.10 per share, on October 10, 2019,

to close at $8.81 per share, compared to the previous trading day’s closing of $10.91

per share, erasing almost $100.4 million in market capitalization in a single day.

      8.       As a direct result of the improper statements detailed herein, ADTRAN

is now the subject of a federal securities class action lawsuit in the U.S. District

Court for the Northern District of Alabama on behalf of investors who purchased

ADTRAN’s shares (the “Securities Class Action”).

                          JURISDICTION AND VENUE

      9.       Jurisdiction is conferred by 28 U.S.C. §1332. Complete diversity

among the parties exists and the amount in controversy exceeds $75,000, exclusive

of interests and costs.

      10.      This Court has jurisdiction over each defendant named herein because



                                         -4-
         Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 5 of 43




each defendant is either a corporation that conducts business in and maintains

operations in this District, or is an individual who has sufficient minimum contacts

with this District to render the exercise of jurisdiction by the District courts

permissible under traditional notions of fair play and substantial justice.

       11.    Venue is proper in this Court in accordance with 28 U.S.C. §1391

because:

(i) ADTRAN maintains its principal place of business in this District; (ii) one or

more of the defendants either resides in or maintains executive offices in this

District; (iii) a substantial portion of the transactions and wrongs complained of

herein, including the defendants’ primary participation in the wrongful acts detailed

herein, and aiding and abetting and conspiracy in violation of fiduciary duties owed

to ADTRAN, occurred in this District; and (iv) defendants have received substantial

compensation in this District by doing business here and engaging in numerous

activities that had an effect in this District.

                                    THE PARTIES

Plaintiff

       12.    Plaintiff Matthew Johnson was a stockholder of ADTRAN at the time

of the wrongdoing complained of, has continuously been a stockholder since that

time, and is a current ADTRAN stockholder. Plaintiff is a citizen of Texas.




                                            -5-
        Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 6 of 43




Nominal Defendant

      13.    Nominal Defendant ADTRAN is a Delaware corporation with principal

executive offices located at 901 Explorer Boulevard, Huntsville, Alabama.

Accordingly, ADTRAN is a citizen of Delaware and Alabama. ADTRAN is a global

provider of networking and communications solutions and services. The Company

operates in two business segments: Network Solutions, which includes hardware and

software products, and Services & Support, which includes services that

complement the Company’s product portfolio. As of December 31, 2019, ADTRAN

had 1,790 employees.

Defendants

      14.    Defendant Thomas R. Stanton (“Stanton”) is ADTRAN’s Chairman of

the Board of Directors (the “Board”) and has been since March 2007, and Chief

Executive Officer and a director and has been since September 2005. Defendant

Stanton was also ADTRAN’s Senior Vice President and General Manager – Carrier

Networks from 2001 to September 2005; Vice President and General Manager –

Carrier Networks Division from 1999 to 2001; and Vice President – Carrier

Networks Marketing from 1995 to 1999. Defendant Stanton is named as a defendant

in the related Securities Class Action complaint that alleges he violated sections

10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and

SEC Rule 10b-5 promulgated thereunder. Defendant Stanton knowingly, recklessly,



                                       -6-
        Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 7 of 43




or with gross negligence made improper statements in the Company’s press releases

and public filings concerning ADTRAN’s: (i) internal controls; (ii) financial

statements and E&O Reserves; (iii) demand from an important Latin American

customer; and (iv) business and future prospects. Defendant Stanton is a citizen of

Alabama.

      15.    Defendant Michael Foliano (“Foliano”) is ADTRAN’s Chief Financial

Officer and Senior Vice President of Finance and has been since March 2019;

Corporate Secretary and has been since at least April 2019; and Treasurer and has

been since at least February 2020. Defendant Foliano was also ADTRAN’s Senior

Vice President Operations from 2006 to March 2019, and Interim Chief Financial

Officer, Treasurer and Secretary from March 2015 to November 2015. Defendant

Foliano is named as a defendant in the related Securities Class Action complaint that

alleges he violated sections 10(b) and 20(a) of the Exchange Act and SEC Rule 10b-

5 promulgated thereunder. Defendant Foliano knowingly, recklessly, or with gross

negligence made improper statements in the Company’s press releases and public

filings concerning ADTRAN’s: (i) internal controls; (ii) financial statements and

E&O Reserves; (iii) demand from an important Latin American customer; and (iv)

business and future prospects. Defendant Foliano is a citizen of Alabama.

      16.    Defendant H. Fenwick Huss (“Huss”) is ADTRAN’s Lead Director and

has been since May 2015, and a director and has been since October 2002.



                                        -7-
        Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 8 of 43




Defendant Huss is the Chair of ADTRAN’s Audit Committee and has been since

May 2019, and a member of that committee and has been since at least April 2018.

Defendant Huss knowingly, in bad faith, or in conscious disregard for his duties

caused or allowed ADTRAN to make improper statements its press releases and

public filings concerning the Company’s: (i) internal controls; (ii) financial

statements and E&O Reserves; (iii) demand from an important Latin American

customer; and (iv) business and future prospects. Defendant Huss is a citizen of

Georgia.

      17.   Defendant Balan Nair (“Nair”) is an ADTRAN director and has been

since May 2007. Defendant Nair knowingly, in bad faith, or in conscious disregard

for his duties caused or allowed ADTRAN to make improper statements its press

releases and public filings concerning the Company’s: (i) internal controls; (ii)

financial statements and E&O Reserves; (iii) demand from an important Latin

American customer; and (iv) business and future prospects. Defendant Nair is a

citizen of Colorado.

      18.   Defendant Kathryn A. Walker (“Walker”) is an ADTRAN director and

has been since May 2014.      Defendant Walker knowingly, in bad faith, or in

conscious disregard for her duties caused or allowed ADTRAN to make improper

statements its press releases and public filings concerning the Company’s: (i)

internal controls; (ii) financial statements and E&O Reserves; (iii) demand from an



                                       -8-
        Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 9 of 43




important Latin American customer; and (iv) business and future prospects.

Defendant Walker is a citizen of Kansas.

      19.   Defendant Anthony J. Melone (“Melone”) is an ADTRAN director and

has been since February 2016. Defendant Melone is a member of ADTRAN’s Audit

Committee and has been since at least April 2018. Defendant Melone knowingly,

in bad faith, or in conscious disregard for his duties caused or allowed ADTRAN to

make improper statements its press releases and public filings concerning the

Company’s: (i) internal controls; (ii) financial statements and E&O Reserves; (iii)

demand from an important Latin American customer; and (iv) business and future

prospects. Defendant Melone is a citizen of New Jersey.

      20.   Defendant Jacqueline H. Rice (“Rice”) is an ADTRAN director and has

been since August 2016.      Defendant Rice is a member of ADTRAN’s Audit

Committee and has been since at least April 2018. Defendant Rice knowingly, in

bad faith, or in conscious disregard for her duties caused or allowed ADTRAN to

make improper statements its press releases and public filings concerning the

Company’s: (i) internal controls; (ii) financial statements and E&O Reserves; (iii)

demand from an important Latin American customer; and (iv) business and future

prospects. Defendant Rice is a citizen of Michigan.

      21.   Defendant Gregory McCray (“McCray”) is an ADTRAN director and

has been since May 2017. Defendant McCray is a member of ADTRAN’s Audit



                                       -9-
       Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 10 of 43




Committee and has been since at least April 2018. Defendant McCray knowingly,

in bad faith, or in conscious disregard for his duties caused or allowed ADTRAN to

make improper statements its press releases and public filings concerning the

Company’s: (i) internal controls; (ii) financial statements and E&O Reserves; (iii)

demand from an important Latin American customer; and (iv) business and future

prospects. Defendant McCray is a citizen of Illinois.

      22.   Defendant Roger D. Shannon (“Shannon”) was ADTRAN’s Vice

President of Treasury and Corporate Development from March 2019 to July 2019,

and Chief Financial Officer, Senior Vice President of Finance, Corporate Treasurer,

and Secretary from November 2015 to March 2019. Defendant Shannon is named

as a defendant in the related Securities Class Action complaint that alleges he

violated sections 10(b) and 20(a) of the Exchange Act and SEC Rule 10b-5

promulgated thereunder. Defendant Shannon knowingly, recklessly, or with gross

negligence made improper statements in the Company’s press releases and public

filings concerning ADTRAN’s: (i) internal controls; (ii) financial statements and

E&O Reserves; (iii) demand from an important Latin American customer; and (iv)

business and future prospects. Defendant Shannon is a citizen of Alabama.

      23.   Defendant William L. Marks (“Marks”) was an ADTRAN director

from 1993 to May 2019. Defendant Marks was also the Chair of ADTRAN’s Audit

Committee from at least April 2018 to May 2019. Defendant Marks knowingly, in



                                       - 10 -
        Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 11 of 43




bad faith, or in conscious disregard for his duties caused or allowed ADTRAN to

make improper statements its press releases and public filings concerning the

Company’s: (i) internal controls; (ii) financial statements and E&O Reserves; (iii)

demand from an important Latin American customer; and (iv) business and future

prospects. Defendant Marks is a citizen of Louisiana.

      24.    The defendants identified in ¶¶14-15, 22 are referred to herein as the

“Officer Defendants.” The defendants identified in ¶¶14, 16-21, 23 are referred to

herein as the “Director Defendants.” The defendants identified in ¶¶16, 19-21, 23

are referred to herein as the “Audit Committee Defendants.” Collectively, the

defendants identified in ¶¶14-23 are referred to herein as the “Individual

Defendants.”

                DUTIES OF THE INDIVIDUAL DEFENDANTS

Fiduciary Duties

      25.    By reason of their positions as officers and directors of the Company,

each of the Individual Defendants owed and owe ADTRAN and its stockholders

fiduciary obligations of trust, loyalty, good faith, and due care, and were and are

required to use their utmost ability to control and manage ADTRAN in a fair, just,

honest, and equitable manner. The Individual Defendants were and are required to

act in furtherance of the best interests of ADTRAN and not in furtherance of their

personal interest or benefit.



                                       - 11 -
          Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 12 of 43




      26.     To discharge their duties, the officers and directors of ADTRAN were

required to exercise reasonable and prudent supervision over the management,

policies, practices, and controls of the financial affairs of the Company. By virtue

of such duties, the officers and directors of ADTRAN were required to, among other

things:

              (a)   ensure that the Company was operated in a diligent, honest, and

prudent manner in compliance with all applicable laws, rules, and regulations;

              (b)   truthfully and accurately guide investors and analysts as to the

business operations of the Company at any given time;

              (c)   conduct the affairs of the Company in an efficient, business-like

manner in compliance with all applicable laws, rules, and regulations so as to make

it possible to provide the highest quality performance of its business, to avoid

wasting the Company’s assets, and to maximize the value of the Company’s stock;

and

              (d)   remain informed as to how ADTRAN conducted its operations,

and, upon receipt of notice or information of imprudent or unsound conditions or

practices, make reasonable inquiry in connection therewith, and take steps to correct

such conditions or practices and make such disclosures as necessary to comply with

applicable laws.




                                        - 12 -
       Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 13 of 43




      27.    Further, under the Company’s Corporate Governance Principles, the

Board had an obligation to “[m]onitor the financial position and operating results of

the Company.”

Additional Duties of the Audit Committee Defendants

      28.    In addition to these duties, under the Audit Committee Charter, the

Audit Committee Defendants, defendants Huss, Melone, Rice, McCray, and Marks,

owed specific duties to ADTRAN to assist the Board in overseeing the Company’s:

(i) financial reports and other financial information provided to the public or any

governmental body; (ii) compliance with legal and regulatory requirements; (iii)

systems of internal controls; and (iv) auditing, accounting, and financial reporting

processes generally.    Pursuant to the Charter and in order “[t]o fulfill its

responsibilities and duties” the Audit Committee was required to undertake a

number of actions relating to “Document/Report Review,” “Financial Reporting

Processes,” “Process Improvement,” and “Legal Compliance.”

      29.    With respect to “Document/Report Review,” the Audit Committee was

required to review “any reports or other financial information submitted to any

governmental body, or the public.” The Audit Committee was also required to

review with financial management “each Form 10-Q and Form 10-K prior to their

filing.” The Charter further imposed an obligation on the Audit Committee to review

the reports of the independent auditors, and to review with management the



                                        - 13 -
          Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 14 of 43




Company’s systems of internal controls. In particular, the Charter states:

      •       Review any reports or other financial information submitted to
              any governmental body, or the public, including any
              certification, report, opinion, or review rendered by the
              independent auditors.

      •       Review the regular internal reports to management prepared by
              the internal auditing department and management’s response.

      •       Review with financial management and the independent
              auditors each Form 10-Q and Form 10-K prior to their filing.

      •       Discuss with the independent auditors at least annually their
              internal quality-control procedures and any material issues raised
              by the most recent peer review.

                                    *      *      *

      •       Review a report of the independent auditors prior to the filing of
              the Form 10-K or the release of any audited financial statements
              of the Company with respect to:

                 o all critical accounting policies and practices used;

                 o all alternative treatments of financial information within
                   generally accepted accounting principles (GAAP) that
                   have been discussed with management, ramifications of
                   the use of such alternative disclosures and treatments, and
                   the treatment preferred by the independent auditor; and

                 o other material written communications between the
                   independent auditors and management, such as any
                   management letter or schedule of unadjusted differences.

      •       Review with management, including both the Chief Executive
              Officer and Chief Financial Officer: (i) on a quarterly basis, the
              report of the Disclosure Controls Committee and the internal
              control system, and (ii) on an annual basis, the internal control
              report to be filed with the Company’s annual report on Form
              10-K.


                                         - 14 -
        Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 15 of 43




      30.    With respect to “Financial Reporting Processes” the Audit Committee

was required to: (i) discuss the Company’s annual and quarterly financial statements

with management and the independent auditors; (ii) “[d]iscuss earnings press

releases, as well as financial information and earnings guidance provided to

analysts”; (iii) “review the integrity of the Company’s internal and external financial

reporting processes” in consultation with the independent and internal auditors; and

(iv) “[c]onsider the independent auditors’ judgments about the quality and

appropriateness of the Company’s accounting principles,” and approve any

recommended changes to the Company’s accounting principles and practices.

      31.    With respect to “Process Improvement” the Charter imposed an

obligation on the Audit Committee to: (i) establish separate systems of reporting to

the Committee by management, the independent auditors, and the internal auditors

regarding the appropriateness of judgments management made in preparing financial

statements; (ii) review separately with management, the independent auditors, and

the internal auditing department any problems or difficulties that arose during the

annual audit; and (iii) annually review and monitor compliance with the Company’s

Code of Conduct.

      32.    With respect to “Legal Compliance” the Audit Committee was required

to review “any legal matter that could have a significant impact on the Company’s

financial statements and compliance programs and policies” and “[r]eview and



                                         - 15 -
        Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 16 of 43




discuss the Company’s risk assessment and risk management policies.”

Breaches of Duties

      33.    The conduct of the Individual Defendants complained of herein

involves a knowing and culpable violation of their obligations as officers and

directors of ADTRAN, the absence of good faith on their part, and a reckless

disregard for their duties to the Company that the Individual Defendants were aware

or reckless in not being aware posed a risk of serious injury to the Company.

      34.    The Individual Defendants breached their duty of loyalty and good faith

by allowing defendants to cause, or by themselves causing, the Company to operate

with material weaknesses in its internal controls and disseminate a series of unlawful

statements to the public. These improper practices wasted the Company’s assets,

and caused ADTRAN to incur substantial damage.

      35.    The Individual Defendants, because of their positions of control and

authority as officers and/or directors of ADTRAN, were able to and did, directly or

indirectly, exercise control over the wrongful acts complained of herein. The

Individual Defendants also failed to prevent the other Individual Defendants from

taking such illegal actions. As a result, and in addition to the damage the Company

has already incurred, ADTRAN has expended, and will continue to expend,

significant sums of money.




                                        - 16 -
        Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 17 of 43




                    CONSPIRACY, AIDING AND ABETTING,
                        AND CONCERTED ACTION

      36.    In committing the wrongful acts alleged herein, the Individual

Defendants have pursued, or joined in the pursuit of, a common course of conduct,

and have acted in concert with and conspired with one another in furtherance of their

common plan or design. In addition to the wrongful conduct herein alleged as giving

rise to primary liability, the Individual Defendants further aided and abetted and/or

assisted each other in breaching their respective duties.

      37.    During all times relevant hereto, the Individual Defendants, collectively

and individually, initiated a course of conduct that was designed to and did: (i)

deceive the investing public, including stockholders of ADTRAN, regarding the

Individual Defendants’ management of ADTRAN’s operations; and (ii) enhance the

Individual Defendants’ executive and directorial positions at ADTRAN and the

profits, power, and prestige that the Individual Defendants enjoyed as a result of

holding these positions. In furtherance of this plan, conspiracy, and course of

conduct, the Individual Defendants, collectively and individually, took the actions

set forth herein.

      38.    The Individual Defendants engaged in a conspiracy, common

enterprise, and/or common course of conduct. During this time, the Individual

Defendants caused the Company to issue improper financial statements.




                                        - 17 -
       Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 18 of 43




      39.    The purpose and effect of the Individual Defendants’ conspiracy,

common enterprise, and/or common course of conduct was, among other things, to

disguise the Individual Defendants’ violations of law, breaches of fiduciary duty,

waste of corporate assets, and unjust enrichment; and to conceal adverse information

concerning the Company’s operations, financial condition, and future business

prospects.

      40.    The Individual Defendants accomplished their conspiracy, common

enterprise, and/or common course of conduct by causing the Company to

purposefully or recklessly release improper statements.       Because the actions

described herein occurred under the authority of the Board, each of the Individual

Defendants was a direct, necessary, and substantial participant in the conspiracy,

common enterprise, and/or common course of conduct complained of herein.

      41.    Each of the Individual Defendants aided and abetted and rendered

substantial assistance in the wrongs complained of herein. In taking such actions to

substantially assist the commission of the wrongdoing complained of herein, each

Individual Defendant acted with knowledge of the primary wrongdoing,

substantially assisted in the accomplishment of that wrongdoing, and was aware of

his or her overall contribution to and furtherance of the wrongdoing.




                                       - 18 -
         Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 19 of 43




                              COMPANY BACKGROUND

       42.     ADTRAN provides networking and communications equipment for a

variety of network infrastructures.            The Company services a domestic and

international customer base that includes Tier 1, 2, and 3 communications service

providers, cable companies, and distributed entities. 1

       43.     ADTRAN’s business depends heavily on sales to certain customers, in

particular major service providers and larger independent communications

companies. These customers have historically comprised over half of ADTRAN’s

revenues. Accordingly, the Company acknowledges its future success depends upon

demand from these customers and other factors outside its control while warning

reductions, delays, and fluctuations in sales to any such customer could have a

material adverse impact on its business and future financial results. Specifically, in

its Annual Report on Form 10-K for the fiscal year ended December 31, 2018 (the

“2018 Form 10-K”), filed with the SEC on February 28, 2019, ADTRAN stated:

       As long as the major and larger independent communications
       companies represent such a substantial percentage of our total sales, our
       future success will significantly depend upon certain factors which are
       not within our control, including:




1
 The Internet is comprised of several service providers that are categorized hierarchically. Tier 1
providers form the backbone of the Internet and exchange free access and information with other
Tier 1 providers. Tier 2 providers connect between Tier 1 and 3 providers, oftentimes for a fee.
Examples of Tier 1 service providers include AT&T Inc. and CenturyLink, Inc. (“CenturyLink”).


                                              - 19 -
       Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 20 of 43




            • the timing and size of future purchase orders, if any, from these
              customers;

            • changes in strategic plans and capital budgets of these customers;
              [and]

            • the product requirements of these customers[.]

                                  *     *            *

      In the past, sales to our large customers have fluctuated, and may
      fluctuate in the future, significantly from quarter to quarter and year to
      year. The loss of, or a significant reduction or delay in, sales to any such
      customer or the occurrence of sales fluctuations could have a material
      adverse effect on our business and results of operations.

      44.       The Company’s most important customers in terms of revenue have

included CenturyLink, a domestic Tier 1 service provider, and Deutsche Telekom,

AG (“Deutsche Telekom”), a German Tier 1 service provider. In 2017, CenturyLink

and Deutsche Telekom comprised 40% and 16% of ADTRAN’s revenues,

respectively.     In 2018, those two customers comprised 17% and 27% of the

Company’s revenues, respectively.

      45.       In 2019, the list of individual customers comprising over 10% of

ADTRAN’s revenues expanded to three to include Telmex, a Mexican Tier 1 service

provider. Telmex had not been a significant customer before then. In fact, in 2018,

the Company derived less than 3% of its total sales from the entire Mexico region.




                                            - 20 -
        Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 21 of 43




       46.    To meet unpredictable demand from customers, ADTRAN maintains

substantial inventories of raw materials and finished goods. 2 This practice increases

the amount of inventory that may become excessive or obsolete and require the

Company to write down the value of its inventory. The Company establishes E&O

Reserves equal to the difference between the cost of inventory and the estimated fair

value of the inventory based upon assumptions about future demand, market

conditions, and life. Disposals of inventory are charged against the E&O Reserves.

                              IMPROPER STATEMENTS

       47.    From February 28, 2019 to October 9, 2019, the Individual Defendants

made or caused the Company to make a series of improper statements concerning

its business and future prospects. In particular, these fiduciaries represented that

ADTRAN’s internal controls were effective while reporting its financial results and

E&O Reserves. They also assured stockholders that demand from an important

Latin American customer, Telmex, would remain strong.

       48.    On February 28, 2019, ADTRAN filed the 2018 Form 10-K with the

SEC. In the 2018 Form 10-K, ADTRAN reported total sales of $529.2 million and

an operating loss of $45.4 million.




2
  Examples of these raw materials and finished goods include fiber-, copper- and coaxial-based
infrastructures, pluggable optical transceivers, cables, circuit boards, and other miscellaneous
materials.


                                             - 21 -
          Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 22 of 43




      49.     The 2018 Form 10-K also reported the Company’s reserve for excess

and obsolete inventory, stating that the figure was “$30.0 million and $23.4 million

at December 31, 2018 and 2017, respectively.” In particular, the 2018 Form 10-K

stated:

      We maintain substantial inventories of raw materials for long lead-time
      components to support this demand and avoid expedite fees. We also
      maintain substantial finished goods inventories. Our practice of
      maintaining sufficient inventory levels to assure prompt delivery of our
      products and services increases the amount of inventory that may
      become obsolete. The obsolescence of this inventory may require us to
      write down the value of the obsolete inventory, which may have an
      adverse effect on our operating results.

                               *      *            *
      Inventory

      We carry our inventory at the lower of cost and net realizable value,
      with cost being determined using the first-in, first-out method. We use
      standard costs for material, labor, and manufacturing overhead to value
      our inventory. Our standard costs are updated on at least a quarterly
      basis and any variances are expensed in the current period; therefore,
      our inventory costs approximate actual costs at the end of each
      reporting period. We write down our inventory for estimated
      obsolescence or unmarketable inventory by an amount equal to the
      difference between the cost of inventory and the estimated fair value
      based upon assumptions about future demand and market conditions. If
      actual future demand or market conditions are less favorable than those
      projected by management, we may be required to make additional
      inventory write-downs. Our reserve for excess and obsolete inventory
      was $30.0 million and $23.4 million at December 31, 2018 and 2017,
      respectively. Inventory disposals charged against the reserve were $0.4
      million, $8.3 million and $4.7 million for the years ended December
      31, 2018, 2017 and 2016, respectively.




                                          - 22 -
        Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 23 of 43




      50.    Defendants Stanton, Huss, Nair, Walker, Melone, Rice, McCray,

Shannon, and Marks each signed the 2018 Form 10-K. 3 In addition, the report

included the signed certifications of defendants Stanton and Shannon pursuant to the

Sarbanes-Oxley Act of 2002 (“SOX”) attesting to the accuracy of financial

reporting, the disclosure of any material changes to ADTRAN’s internal controls,

and the disclosure of all fraud. The 2018 Form 10-K also assured stockholders that

ADTRAN’s internal controls were effective as of December 31, 2018.

      51.    On April 17, 2019, the Company issued a press release announcing its

results for the first quarter of 2019. In the press release, ADTRAN reported sales of

$143.8 million compared to sales of $120.8 million for the first quarter of 2018. The

Company also reported net income of $0.8 million compared to a net loss of $10.8

million for the first quarter of 2018. In the press release, defendant Stanton touted

ADTRAN’s “progress” and “well balanced” revenue derived from regions including

Latin America (LATAM), Europe, the Middle East, and Asia (EMEA), North

America, and the Pacific Rim. He further conveyed this progress would persist, as

the Company’s “next-generation solutions continue[] to gain market traction with a

growing number of customers in an expanding range of market segments.”




3
 Defendants Huss, Nair, Walker, Melone, Rice, McCray, and Marks signed the 2018 Form 10-K
by defendant Shannon as Attorney in Fact.


                                          - 23 -
       Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 24 of 43




      52.    On May 7, 2019, ADTRAN filed its Quarterly Report on Form 10-Q

for the first quarter ended March 31, 2019 (the “Q1 2019 Form 10-Q”) with the SEC.

The Q1 2019 Form 10-Q affirmed and reiterated the sales and net income figures

previously reported by the Company. The Q1 2019 Form 10-Q also reported that

“[a]t March 31, 2019 and December 31, 2018, raw materials reserves totaled $17.1

million and $17.6 million, respectively, and finished goods inventory reserves

totaled $12.8 million and $12.4 million, respectively.”

      53.    The Q1 2019 Form 10-Q assured stockholders that ADTRAN’s internal

controls were effective as of March 31, 2019. In addition, the report included the

signed certifications of defendants Stanton and Foliano pursuant to SOX attesting to

the accuracy of financial reporting, the disclosure of any material changes to

ADTRAN’s internal controls, and the disclosure of all fraud.

            THE IMPROPER STATEMENTS CONTINUE AS THE
                     TRUTH SLOWLY EMERGES

      54.    The truth about the Company’s internal control deficiencies and errors

in reporting E&O Reserves began to emerge on July 17, 2019, as ADTRAN issued

a press release announcing “preliminary” results for the second quarter of 2019. The

press release disclosed that ADTRAN was in the process of assessing its current and

previously reported E&O Reserves. Depending on this “ongoing assessment,” the

press release warned that the Company might need to correct its current and




                                       - 24 -
        Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 25 of 43




previously stated financial results.    ADTRAN also revealed the possibility of

material weaknesses in its internal controls. In particular, the press release stated:

      Preliminary Financial Results

      The Company’s reported results for the quarter and year to date ended
      June 30, 2019 are preliminary due to the Company’s ongoing
      assessment of the reasonableness of its current and previously reported
      excess and obsolete inventory reserves (“E&O reserves”). The
      Company is working diligently to finalize its assessment and evaluate
      the materiality of adjustments to the reserve, if any, and determine the
      appropriate method of correction to its current and previously reported
      financial results, as necessary. In addition to assessing the
      reasonableness of its E&O reserves, the Company is also assessing
      inventory related internal control deficiencies which may result in the
      identification of material weaknesses. If material changes to our
      preliminary results do occur, an updated press release will be issued.

      Quarterly Results

      For the quarter, revenue was $156.4 million compared to $128.0 million
      for the second quarter of 2018. Net income is estimated to be $5.1
      million compared to a net loss of $7.7 million for the second quarter of
      2018. Earnings per share, assuming dilution, is estimated to be $0.11
      compared to a loss per share of $0.16 for the second quarter of 2018.
      Non-GAAP net income is estimated to be $6.9 million compared to a
      net loss of $4.6 million for the second quarter of 2018. Non-GAAP
      earnings per share, assuming dilution, is estimated to be $0.14
      compared to a loss per share of $0.10 for the second quarter of 2018.
      Non-GAAP earnings per share exclude stock-based compensation
      expense, acquisition related amortizations and other expenses,
      restructuring expenses, gain on bargain purchase of a business or other
      contingencies, amortization of pension actuarial losses, and a
      reimbursement from a claim settlement. The reconciliation between
      GAAP net income (loss) and earnings (loss) per share to non-GAAP
      net income (loss) and non-GAAP earnings (loss) per share is in the table
      provided.




                                         - 25 -
        Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 26 of 43




      55.    Despite this announcement and the inherent uncertainty of ADTRAN’s

actual financial position, defendant Stanton commented in the press assuring

stockholders of the Company’s “sustained progress” and “solid performance.”

Specifically, defendant Stanton stated:

      We are pleased with our continued progress and solid performance
      for the second quarter of 2019. Revenue for the quarter grew 22% year-
      over-year and 9% over the previous quarter. Our execution continues
      to be strong across North America, LATAM, EMEA, and the Pacific
      Rim with diverse and well-balanced material revenue contributions
      from each of these regions. This sustained progress underscores the
      Company’s global impact as we help our customers build their best
      networks.

      56.    Following this press release, ADTRAN’s market capitalization dropped

more than 23%, or $3.69 per share, on July 18, 2019, to close at $12.13 per share

compared to the previous trading day’s closing of $15.82 per share, erasing $176.4

million in market capitalization in a single day.

      57.    On July 18, 2019, ADTRAN held an earnings conference call with

analysts and investors to discuss its results for the second quarter of 2019. During

the call, an analyst pointed out that the Company’s recently large Latin American

customer had “been strong now for a couple quarters in a row,” and that “it didn’t

sound like there was anything in [ADTRAN’s executives’] comments to suggest

they’re slowing.” The analyst then asked “how things look in Latin America for the

second half of th[e] year,” noting that the major customer in that region “ha[d] been

historically kind of an on and off again customer.” In response, defendant Stanton

                                          - 26 -
       Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 27 of 43




conveyed the Company would continue to receive significant demand from the

customer. In particular, defendant Stanton stated:

      Well, our history with that customer would tell you that they are
      different in the way that they plan their demand but they have a goal of
      – a specific goal of VDSL Vectored footprint expansion. I would tell
      you that they are not to that goal. They have to buy significantly more
      amount of material in order to meet that, which is their first phase goal.
      So we’re just continuing to operate with them and try and meet their
      demand and their time lines and things like that.

      58.    On August 12, 2019, ADTRAN filed a Notification of Late Filing on

Form 12b-25 with the SEC announcing it was unable to timely file its quarterly

financial report.   The Company disclosed that its management and the Audit

Committee had identified two material weaknesses in its internal controls that

existed as of December 31, 2018, and that continued through the end of the second

quarter of 2019. In particular, ADTRAN failed to “design and maintain effective

internal control over certain aspects of its valuation and existence of inventory.”

Specifically, the Company announced:

      ADTRAN, Inc. (the “Company”) is unable, without unreasonable effort
      or expense, to file its Quarterly Report on Form 10-Q for the quarter
      ended June 30, 2019 (“Q2 Form 10-Q”) with the Securities and
      Exchange Commission (the “SEC”) within the prescribed time period.
      The Company requires additional time to compile the information
      necessary to prepare a complete and accurate Q2 Form 10-Q due to the
      Company’s ongoing assessment of the accuracy and reasonableness of
      its current and previously reported excess and obsolete inventory
      reserves (“E&O Reserves”).

      On August 8, 2019, subsequent to the issuance of the Company’s
      Annual Report on Form 10-K for the year ended December 31, 2018

                                        - 27 -
          Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 28 of 43




      (“2018 Form 10-K”), the Company’s management, in consultation with
      the Audit Committee of the Board of Directors, concluded that there
      were two material weaknesses related to internal control deficiencies
      that existed as of December 31, 2018 and that continued through the
      end of the second quarter of 2019. Specifically, the Company’s
      management has determined that the Company did not, as of December
      31, 2018 and through June 30, 2019, design and maintain effective
      internal control over certain aspects of its valuation and existence of
      inventory. As a result, Management’s Report on Internal Control Over
      Financial Reporting included in Item 9A of the 2018 Form 10-K and
      the opinion of PricewaterhouseCoopers LLP (“PwC”) relating to the
      effectiveness of the Company’s internal control over financial reporting
      as of December 31, 2018 included in the 2018 Form 10-K should no
      longer be relied upon. Additionally, the statements within “Evaluation
      of disclosure controls and procedures” included in Part II, Item 9A of
      the 2018 Form 10-K regarding the effectiveness of the Company’s
      disclosure controls and procedures for the period presented are no
      longer accurate due to the material weaknesses described above. The
      Company has determined to prepare and file an amendment to the 2018
      Form 10-K (the “Form 10-K/A”) in order to address the material
      weaknesses and related disclosures.

      59.     ADTRAN further disclosed that these material weaknesses resulted in

a misstatement of its previously reported E&O Reserves. Specifically, the Company

stated:

      Although the identified material weaknesses did result in a
      misstatement of the Company’s previously reported E&O Reserves,
      management of the Company currently believes that such
      misstatements did not result in a material misstatement of the
      Company’s previously issued financial statements. However, the
      Company has not yet completed its assessment and, therefore, is unable
      to affirmatively conclude at this time that the completion of such
      assessment will not result in a material misstatement of its previously
      issued financial statements or that the out-of-period correction of such
      misstatement would not be material to the Company’s financial results
      for the three and six months ended June 30, 2019 or forecasted 2019
      financial results.

                                       - 28 -
       Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 29 of 43




      60.   On September 20, 2019, ADTRAN filed its Quarterly Report on Form

10-Q for the second quarter ended June 30, 2019 (the “Q2 2019 Form 10-Q”) with

the SEC. The Q2 2019 Form 10-Q reported sales of $156.3 million and net income

of $3.9 million. ADTRAN also revealed that in order to correct the previously

disclosed misstatements in excess and obsolete inventory, it recognized a $0.8

million out-of-period adjustment, which increased its E&O Reserves for the period.

Specifically the Q2 2019 Form 10-Q stated:

      Correction of Immaterial Misstatements.

      During the three months ended June 30, 2019, the Company determined
      that there was an immaterial misstatement of its excess and obsolete
      inventory reserves in its previously issued annual and interim financial
      statements. The Company corrected this misstatement by recognizing a
      $0.8 million out-of-period adjustment during the three months ended
      June 30, 2019, which increased its excess and obsolete inventory
      reserve and cost of goods sold for the period. For the six months ended
      June 30, 2019, the out-of-period adjustment was a cumulative $0.2
      million reduction in its excess and obsolete inventory reserve and cost
      of goods sold. In addition, the Company determined that a $1.0 million
      cash inflow related to an insurance recovery was incorrectly classified
      as a cash flow from operations instead of a cash flow from investing
      activities within the unaudited Condensed Consolidated Statement of
      Cash Flows for the three months ended March 31, 2019. The
      accompanying Unaudited Condensed Consolidated Statement of Cash
      Flows for the six months ended June 30, 2019 correctly reflects the $1.0
      million insurance recovery as a cash inflow from investing activities.
      Management has determined that these misstatements were not material
      to any of its previously issued financial statements and that correction
      of the misstatements is also not material to the current or estimated
      annual 2019 financial results on both a quantitative and qualitative
      basis.



                                       - 29 -
        Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 30 of 43




      61.    On October 9, 2019, the Company issued a press release announcing

preliminary estimates for certain of its financial results for the third quarter ended

September 30, 2019. The press release disclosed ADTRAN expected revenue of

approximately $114 million for the quarter, far below analyst estimates of $140.2

million. The Company further disclosed that it expected earnings per share to be a

loss of approximately $0.96 per share, or an adjusted loss of $0.06 per share.

Analysts were expecting $0.03 per share in adjusted profit. In the press release,

defendant Stanton explained the shortfall resulted from “a pause in shipments to a

Tier 1 customer in Latin America and the continued slowdown in the spending at an

international Tier 1 customer.” In particular, the press release stated:

      Based upon preliminary information, revenue for the quarter is
      expected to be approximately $114 million. Earnings per share for the
      quarter, assuming dilution, is expected to be a loss of approximately
      $0.96. Non-GAAP earnings per share for the quarter, assuming
      dilution, is expected to be a loss of approximately $0.06. Earnings per
      share is expected to be affected by a one-time, non-cash, valuation
      allowance of approximately $37 million, that will be recorded to
      income tax expense in the Company’s consolidated income statement
      to reduce the carrying value of the Company’s deferred tax assets.

      ADTRAN Chief Executive Officer Tom Stanton stated, “Our revenue
      this quarter has been significantly impacted by a pause in shipments to
      a Tier 1 customer in Latin America and the continued slowdown in the
      spending at an international Tier 1 customer. With the exception of
      these two large customers, revenues generated from the rest of our
      business grew 20% over the previous quarter. Although we expect our
      Latin American customer sales to rebound, our current visibility
      regarding timing is limited. For the international Tier 1 customer, we
      expect that sales should resume with the new capital cycle in 2020.”



                                         - 30 -
        Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 31 of 43




      Our current expectation for revenue for the fourth quarter of 2019, is
      that it will be flat to slightly down from the third quarter. Additionally,
      we plan for our non-GAAP operating expenses during the fourth
      quarter to be approximately 10% below our second quarter non-GAAP
      expense rate.

      62.    On this news, ADTRAN’s market capitalization plunged more than

19%, or $2.10 per share, on October 10, 2019, to close at $8.81 per share, compared

to the previous trading day’s closing of $10.91 per share, erasing almost $100.4

million in market capitalization in a single day.

             REASONS THE STATEMENTS WERE IMPROPER

      63.    The statements referenced above were each improper when made

because they failed to disclose and misrepresented the following material, adverse

facts, which the Individual Defendants knew, consciously disregarded, or were

reckless in not knowing:

             (a)    there were material weaknesses in ADTRAN’s internal controls

relating to its valuation and existence of inventory;

             (b)    the Company had misstated its financial statements by

improperly reporting its E&O Reserves;

             (c)    ADTRAN was going to pause shipments to a major Latin

American customer; and

             (d)    as a result of the foregoing, ADTRAN’s representations

concerning its business and future prospects were improper.



                                         - 31 -
       Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 32 of 43




                           DAMAGES TO ADTRAN

      64.   As a result of the Individual Defendants’ improprieties, ADTRAN

disseminated improper, public statements concerning its internal controls, excess

and obsolete inventory, and business and future prospects.         These improper

statements have devastated ADTRAN’s credibility as reflected by the Company’s

almost $428 million, or 50%, market capitalization loss from its April 2019 high to

its October 2019 low.

      65.   ADTRAN’s performance issues also damaged its reputation within the

business community and in the capital markets. In addition to price, ADTRAN’s

current and potential customers consider a company’s ability to accurately value its

business prospects and evaluate sales and growth potential. Businesses are less

likely to award contracts to companies that are uncertain about their own financial

conditions. ADTRAN’s ability to raise equity capital or debt on favorable terms in

the future is now impaired. In addition, the Company stands to incur higher marginal

costs of capital and debt because the improper statements and misleading projections

disseminated by the Individual Defendants have materially increased the perceived

risks of investing in and lending money to the Company.

      66.   Further, as a direct and proximate result of the Individual Defendants’

actions, ADTRAN has expended, and will continue to expend, significant sums of

money. Such expenditures include, but are not limited to:



                                       - 32 -
        Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 33 of 43




             (a)    costs incurred from defending and paying any adverse judgment

or settlement in the Securities Class Action for violations of federal securities laws;

             (b)    costs incurred from assessing the Company’s E&O Reserves and

revisiting its previous financial statements; and

             (c)    costs incurred from compensation and benefits paid to the

defendants who have breached their duties to ADTRAN.

         DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

      67.    Plaintiff brings this action derivatively in the right and for the benefit

of ADTRAN to redress injuries suffered, and to be suffered, by ADTRAN as a direct

result of breaches of fiduciary duty, waste of corporate assets, and unjust enrichment,

as well as the aiding and abetting thereof, by the Individual Defendants. ADTRAN

is named as a nominal defendant solely in a derivative capacity. This is not a

collusive action to confer jurisdiction on this Court that it would not otherwise have.

      68.    Plaintiff will adequately and fairly represent the interests of ADTRAN

in enforcing and prosecuting its rights.

      69.    Plaintiff was a stockholder of ADTRAN at the time of the wrongdoing

complained of, has continuously been a stockholder since that time, and is a current

ADTRAN stockholder.

      70.    The current Board of ADTRAN consists of the following seven

individuals: defendants Stanton, Huss, Nair, Walker, Melone, Rice, and McCray.



                                           - 33 -
         Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 34 of 43




Plaintiff has not made any demand on the present Board to institute this action

because such a demand would be a futile, wasteful, and useless act, as set forth

below.

Demand Is Excused Because Defendants Stanton, Huss, Nair, Walker, Melone,
Rice, and McCray Face a Substantial Likelihood of Liability for Their
Misconduct

      71.    As alleged above, defendants Stanton, Huss, Nair, Walker, Melone,

Rice, and McCray breached their fiduciary duties of loyalty by making improper

statements in the Company’s press releases and SEC filings regarding ADTRAN’s:

(i) internal controls; (ii) financial statements and E&O Reserves; (iii) demand from

an important Latin American customer; and (iv) business and future prospects.

Defendants Stanton, Huss, Nair, Walker, Melone, Rice, and McCray each signed the

2018 Form 10-K containing the improper statements alleged above. Defendant

Stanton also personally made the improper statements detailed above during the

Company’s earnings conference calls.            Accordingly, demand is futile upon

defendants Stanton, Huss, Nair, Walker, Melone, Rice, and McCray.

      72.    Defendants Huss, Melone, Rice, and McCray, as members of the Audit

Committee, reviewed and approved the improper statements and earnings guidance.

The Audit Committee’s Charter provides that it is responsible for compliance with

accounting, legal, and regulatory requirements.        It further charges the Audit

Committee with overseeing and reviewing the Company’s financial statements and



                                       - 34 -
        Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 35 of 43




disclosures, systems of internal controls, and the internal controls report to be filed

in ADTRAN’s Annual Reports on Form 10-K.                Thus, the Audit Committee

Defendants were responsible for knowingly or recklessly allowing the improper

statements related to the Company’s internal controls, financial statements, E&O

Reserves, and future prospects.      Moreover, the Audit Committee Defendants

reviewed and approved the improper press releases made to the public. Despite their

knowledge or reckless disregard, the Audit Committee Defendants caused these

improper statements. Accordingly, the Audit Committee Defendants breached their

fiduciary duty of loyalty and good faith because they participated in the wrongdoing

described herein.      Thus, defendants Huss, Melone, Rice, and McCray face a

substantial likelihood of liability for their breach of fiduciary duties so any demand

upon them is futile.

      73.    Any suit by the current directors of ADTRAN to remedy these wrongs

would expose defendants Stanton, Foliano, and Shannon, and ADTRAN to liability

for violations of the federal securities laws in the pending Securities Class Action,

and would result in civil actions being filed against one or more of the other

Individual Defendants. The Securities Class Action alleges violations of sections

10(b) and 20(a) of the Exchange Act. If the Board elects for the Company to press

forward with its right of action against defendants Stanton, Foliano, and Shannon in




                                         - 35 -
        Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 36 of 43




this action, then ADTRAN’s efforts would compromise its defense of the Securities

Class Action. Accordingly, demand on the Board is excused.

      74.    The principal professional occupation of defendant Stanton is his

employment with ADTRAN, pursuant to which he has received and continues to

receive substantial monetary compensation and other benefits as alleged above.

Accordingly, defendant Stanton lacks independence from defendants Huss, Nair,

Walker, Melone, Rice, and McCray due to his interest in maintaining his executive

position at ADTRAN.        This lack of independence renders defendant Stanton

incapable of impartially considering a demand to commence and vigorously

prosecute this action. Defendant Stanton is incapable of impartially considering a

demand to commence and vigorously prosecute this action because he has an interest

in maintaining his principal occupation and the substantial compensation he receives

in connection with that occupation. Demand is futile as to defendant Stanton.

      75.    Plaintiff has not made any demand on the other stockholders of

ADTRAN to institute this action since such demand would be a futile and useless

act for at least the following reasons:

             (a)    ADTRAN is a publicly held company with over forty-eight

million shares outstanding and thousands of stockholders as of February 21, 2020;




                                          - 36 -
        Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 37 of 43




             (b)   making demand on such a number of stockholders would be

impossible for plaintiff who has no way of finding out the names, addresses, or

phone numbers of stockholders; and

             (c)   making demand on all stockholders would force plaintiff to incur

excessive expenses, assuming all stockholders could be individually identified.

                                  COUNT I
       Against the Individual Defendants for Breach of Fiduciary Duty

      76.    Plaintiff incorporates by reference and realleges each and every

allegation contained above, as though fully set forth herein.

      77.    The Individual Defendants owed and owe ADTRAN fiduciary

obligations. By reason of their fiduciary relationships, the Individual Defendants

owed and owe ADTRAN the highest obligation of good faith, fair dealing, loyalty,

and due care.

      78.    The Individual Defendants and each of them, violated and breached

their fiduciary duties of candor, good faith, and loyalty. More specifically, the

Individual Defendants violated their duty of good faith by creating a culture of

lawlessness within ADTRAN, and/or consciously failing to prevent the Company

from engaging in the unlawful acts complained of herein.

      79.    The Officer Defendants either knew, were reckless, or were grossly

negligent in disregarding the illegal activity of such substantial magnitude and

duration. The Officer Defendants either knew, were reckless, or were grossly


                                        - 37 -
       Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 38 of 43




negligent in not knowing: (i) there were material weaknesses in ADTRAN’s internal

controls; (ii) the Company had misstated its financial statements by improperly

reporting its E&O Reserves; (iii) ADTRAN was going to pause shipments to a major

Latin American customer; and (iv) as a result of the foregoing, ADTRAN’s

representations concerning its business and future prospects were improper.

Accordingly, the Officer Defendants breached their duty of care and loyalty to the

Company.

      80.   The Director Defendants, as directors of the Company, owed ADTRAN

the highest duty of loyalty. These defendants breached their duty of loyalty by

recklessly permitting the improper activity detailed herein. The Director Defendants

knew or were reckless in not knowing that: (i) there were material weaknesses in

ADTRAN’s internal controls; (ii) the Company had misstated its financial

statements by improperly reporting its E&O Reserves; (iii) ADTRAN was going to

pause shipments to a major Latin American customer; and (iv) as a result of the

foregoing, ADTRAN’s representations concerning its business and future prospects

were improper. Accordingly, these defendants breached their duty of loyalty to the

Company.

      81.   The Audit Committee Defendants breached their fiduciary duty of

loyalty by approving the statements described herein which were made during their

tenure on the Audit Committee, which they knew or were reckless in not knowing



                                       - 38 -
        Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 39 of 43




contained improper statements and omissions. The Audit Committee Defendants

completely and utterly failed in their duty of oversight, and failed in their duty to

appropriately review financial results, as required by the Audit Committee Charter

in effect at the time.

       82.    As a direct and proximate result of the Individual Defendants’ breaches

of their fiduciary obligations, ADTRAN has sustained significant damages, as

alleged herein. As a result of the misconduct alleged herein, these defendants are

liable to the Company.

       83.    Plaintiff, on behalf of ADTRAN, has no adequate remedy at law.

                                  COUNT II
       Against the Individual Defendants for Waste of Corporate Assets

       84.    Plaintiff incorporates by reference and realleges each and every

allegation contained above, as though fully set forth herein.

       85.    As a result of the wrongdoing detailed herein, the Individual

Defendants have wasted corporate assets by forcing the Company to expend

valuable resources in defending itself in the Securities Class Action that they brought

on with their improper statements.

       86.    As a result of their failure to conduct proper supervision, the Individual

Defendants have caused ADTRAN to waste its assets by paying improper

compensation and bonuses to certain of its executive officers and directors that

breached their fiduciary duty.


                                         - 39 -
        Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 40 of 43




      87.    As a result of the waste of corporate assets, the Individual Defendants

are liable to the Company.

      88.    Plaintiff, on behalf of ADTRAN, has no adequate remedy at law.

                                   COUNT III
            Against the Individual Defendants for Unjust Enrichment

      89.    Plaintiff incorporates by reference and realleges each and every

allegation contained above, as though fully set forth herein.

      90.    By their wrongful acts and omissions, the Individual Defendants were

unjustly enriched at the expense of and to the detriment of ADTRAN.              The

Individual Defendants were unjustly enriched as a result of the compensation and

director remuneration they received while breaching fiduciary duties owed to

ADTRAN.

      91.    Plaintiff, as a stockholder and representative of ADTRAN, seeks

restitution from these defendants, and each of them, and seeks an order of this Court

disgorging all profits, benefits, and other compensation obtained by these

defendants, and each of them, from their wrongful conduct and fiduciary breaches.

      92.    Plaintiff, on behalf of ADTRAN, has no adequate remedy at law.




                                        - 40 -
        Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 41 of 43




                             PRAYER FOR RELIEF

      WHEREFORE, plaintiff, on behalf of ADTRAN, demands judgment as

follows:

      A.      Against all of the defendants and in favor of the Company for the

amount of damages sustained by the Company as a result of the defendants’ breaches

of fiduciary duties, waste of corporate assets, and unjust enrichment;

      B.      Directing ADTRAN to take all necessary actions to reform and improve

its corporate governance and internal procedures to comply with applicable laws and

to protect ADTRAN and its stockholders from a repeat of the damaging events

described herein, including, but not limited to, putting forward for stockholder vote,

resolutions for amendments to the Company’s Bylaws or Articles of Incorporation

and taking such other action as may be necessary to place before stockholders for a

vote of the following corporate governance policies:

              1.    a proposal to strengthen the Company’s controls over financial

reporting;

              2.    a proposal to strengthen ADTRAN’s oversight of its disclosure

procedures;

              3.    a proposal to strengthen the Board’s supervision of operations

and develop and implement procedures for greater stockholder input into the

policies and guidelines of the Board; and



                                        - 41 -
          Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 42 of 43




              4.     a provision to permit the stockholders of ADTRAN to nominate

at least three candidates for election to the Board;

      C.      Extraordinary equitable and/or injunctive relief as permitted by law,

equity, and state statutory provisions sued hereunder, including attaching,

impounding, imposing a constructive trust on, or otherwise restricting the proceeds

of defendants’ trading activities or their other assets so as to assure that plaintiff on

behalf of ADTRAN has an effective remedy;

      D.      Awarding to ADTRAN restitution from defendants, and each of them,

and ordering disgorgement of all profits, benefits, and other compensation obtained

by the defendants;

      E.      Awarding to plaintiff the costs and disbursements of the action,

including reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and

expenses; and

      F.      Granting such other and further relief as the Court deems just and

proper.

                                  JURY DEMAND

      Plaintiff demands a trial by jury.

Dated: March 31, 2020                       WHATLEY KALLAS, LLP

                                            /s/ W. Tucker Brown
                                            JOE R. WHATLEY JR.
                                            W. TUCKER BROWN
                                            2001 Park Place North

                                           - 42 -
Case 5:20-cv-00447-HNJ Document 1 Filed 03/31/20 Page 43 of 43




                             1000 Park Place Tower
                             P.O. Box 10968
                             Birmingham, AL 35203
                             Telephone: (205) 488-1200
                             Facsimile: (800) 922-4851
                             E-mail: jwhatley@whatleykallas.com
                                     tbrown@whatleykallas.com

                             ROBBINS LLP
                             BRIAN J. ROBBINS
                             CRAIG W. SMITH
                             SHANE P. SANDERS
                             ERIC M. CARRINO
                             5040 Shoreham Place
                             San Diego, CA 92122
                             Telephone: (619) 525-3990
                             Facsimile: (619) 525-3991
                             E-mail: brobbins@robbinsllp.com
                                     csmith@robbinsllp.com
                                     ssanders@robbinsllp.com
                                     ecarrino@robbinsllp.com

                             Attorneys for Plaintiff




                            - 43 -
